ROBB, Associate Justice.
This ease differs from the preceding appeal, No. 4197, 55 App. D. C. 356, 6 F.(2d) 481, only in the fact'that the automobile used in the illegal transportation had been stolen. Everything we have said in the preceding ease, just decided, is applicable here. Moreover, the contention that responsibility for any of the wrongful acts of the thief may be charged to his innocent victim, who neither directly nor indirectly- has contributed thereto, involves a novel and startling conception of due process of law. See Goldsmith Jr.-Grant Co. v. United States, 254 U. S. 505, 512, 41 S. Ct. 189, 65 L. Ed. 376.
The judgment is affirmed.
Affirmed.